Exhibit 10.04

MERU NETWORKS, INC.

2013 NEW EMPLOYEE STOCK INDUCEMENT PLAN

NOTICE OF STOCK UNIT AWARD

You have been granted the following Stock Units representing Common Stock of
MERU NETWORKS, INC. (the “Company”) under the Company’s 2013 New Employee Stock
Inducement Plan (the “Plan”).

 

Name of Participant:                                 
                                         
                                                        Total Number of Stock
Units Granted:                                 
                                         
                                                        Date of Grant:   
                                                  ,              Vesting
Commencement Date:                                                      ,
             Vesting Schedule:    The Stock Units subject to this Award shall
vest as to 1/3 of the Stock Units when you complete each 12 months of continuous
Service as an Employee from the Vesting Commencement Date.

By your signature and the signature of the Company’s representative below, you
and the Company agree that these Stock Units are granted under and governed by
the term and conditions of the Plan and the Stock Unit Agreement (the
“Agreement”), both of which are attached to and made a part of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. The Company presently posts these documents on the Merrill Lynch
Benefits OnLine web portal.

 

[NAME OF PARTICIPANT]     MERU NETWORKS, INC.       By:  

 

 

Print Name

    Its:    



--------------------------------------------------------------------------------

MERU NETWORKS, INC.

2013 NEW EMPLOYEE STOCK INDUCEMENT PLAN

STOCK UNIT AGREEMENT

 

Payment for Stock Units   No cash payment is required for the Stock Units you
receive. You are receiving the Stock Units in consideration for Services
rendered by you. Vesting  

The Stock Units that you are receiving will vest in installments, as shown in
the Notice of Stock Unit Award.

 

No additional Stock Units vest after your Service as an Employee or a Consultant
has terminated for any reason.

Forfeiture  

If your Service terminates for any reason, then your Award expires immediately
as to the number of Stock Units that have not vested before the termination date
and do not vest as a result of termination.

 

This means that the unvested Stock Units will immediately be cancelled. You
receive no payment for Stock Units that are forfeited.

 

The Company determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons.

Leaves of Absence  

For purposes of this Award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
of absence was approved by the Company in writing and if continued crediting of
Service is required by the terms of the leave or by applicable law. But your
Service terminates when the approved leave ends, unless you immediately return
to active work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Unit Award may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock Unit
Award may be adjusted in accordance with the Company’s part-time work policy or
the terms of an agreement between you and the Company pertaining to your
part-time schedule.

Nature of Stock Units   Your Stock Units are mere bookkeeping entries. They
represent only the Company’s unfunded and unsecured promise to issue Shares on a
future date. As a holder of Stock Units, you have no rights other than the
rights of a general creditor of the Company.

 

-1-



--------------------------------------------------------------------------------

No Voting Rights or Dividends    Your Stock Units carry neither voting rights
nor rights to dividends. You, or your estate or heirs, have no rights as a
stockholder of the Company unless and until your Stock Units are settled by
issuing Shares. No adjustments will be made for dividends or other rights if the
applicable record date occurs before your Shares are issued, except as described
in the Plan. Stock Units Nontransferable    You may not sell, transfer, assign,
pledge or otherwise dispose of any Stock Units. For instance, you may not use
your Stock Units as security for a loan. If you attempt to do any of these
things, your Stock Units will immediately become invalid. Settlement of Stock
Units   

Each of your vested Stock Units will be settled when it vests.

 

At the time of settlement, you will receive one Share for each vested Stock
Unit; provided, however, that no fractional Shares will be issued or delivered
pursuant to the Plan or this Agreement, and the Committee will determine whether
cash will be paid in lieu of any fractional Share or whether such fractional
Share and any rights thereto will be canceled, terminated or otherwise
eliminated. In addition, the Shares are issued to you subject to the condition
that the issuance of the Shares not violate any law or regulation.

Withholding Taxes and Stock Withholding    No Shares will be distributed to you
unless you have made arrangements acceptable to the Company to pay withholding
taxes that may be due as a result of this Award or the settlement of the Stock
Units. These arrangements, at the sole discretion of the Company, may include
(a) having the Company withhold Shares that otherwise would be distributed to
you when the Stock Units are settled having a Fair Market Value equal to the
amount necessary to satisfy the minimum statutory withholding amount, or b) any
other arrangement approved by the Company. The Fair Market Value of any Shares
withheld, determined as of the date when taxes otherwise would have been
withheld in cash, will be applied as a credit against the withholding taxes. You
also authorize the Company, or your actual employer, to satisfy all withholding
obligations of the Company or your actual employer with respect to this Award
from your wages or other cash compensation payable to you by the Company or your
actual employer. Restrictions on Resale    You agree not to sell any Shares at a
time when applicable laws, Company policies or an agreement between the Company
and its underwriters prohibit a sale. This restriction will apply as long as
your Service continues and for such period of time after the termination of your
Service as the Company may specify.

 

-2-



--------------------------------------------------------------------------------

No Retention Rights    Neither your Award nor this Agreement gives you the right
to be employed or retained by the Company or a subsidiary of the Company in any
capacity. The Company and its subsidiaries reserve the right to terminate your
Service at any time, with or without cause. Adjustments    In the event of a
stock split, a stock dividend or a similar change in Company Shares, the number
of Stock Units covered by this Award shall be adjusted pursuant to the Plan.
Successors and Assigns    Except as otherwise provided in the Plan or this
Agreement, every term of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legatees, legal
representatives, successors, transferees and assigns. Notice    Any notice
required or permitted under this Agreement shall be given in writing and shall
be deemed effectively given upon the earliest of personal delivery, receipt or
the third full day following mailing with postage and fees prepaid, addressed to
the other party hereto at the address last known in the Company’s records or at
such other address as such party may designate by ten (10) days’ advance written
notice to the other party hereto. Applicable Law    This Agreement will be
interpreted and enforced under the laws of the State of Delaware (without regard
to their choice-of-law provisions). The Plan and Other Agreements    The text of
the Plan is incorporated in this Agreement by reference. All capitalized terms
in this Agreement shall have the meanings assigned to them in the Plan. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this Award. Any prior agreements, commitments or negotiations
concerning this Award are superseded. This Agreement may be amended by the
Committee without your consent; however, if any such amendment would materially
impair your rights or obligations under the Agreement, this Agreement may be
amended only by another written agreement, signed by you and the Company.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

-3-